Case 1:16-cr-00556-LEK Document 321 Filed 10/22/19 Page 1 of 6   PageID #: 1807
                                                                                  1


     1                    IN THE UNITED STATES DISTRICT COURT

     2                         FOR THE DISTRICT OF HAWAII

     3
          UNITED STATES OF AMERICA,           )   CR 16-00556 LEK
     4                                        )
                       Plaintiff,             )   Honolulu, Hawaii
     5                                        )   October 11, 2019
            vs.                               )
     6                                        )   (313-1) MOTION to Withdraw
          (1) WILLIAM NOTYCE,                 )   as Attorney for Defendant
     7                                        )   William Notyce (01) by
                       Defendant.             )   Michael Jay Green and
     8                                        )   Thomas M. Otake
                                                  (Sealed proceedings under
     9                                            separate cover.)

    10                         TRANSCRIPT OF PROCEEDINGS
                       BEFORE THE HONORABLE LESLIE E. KOBAYASHI
    11                        UNITED STATES DISTRICT JUDGE

    12
          APPEARANCES:
    13
          For the Government:           MICHAEL F. ALBANESE, AUSA
    14                                  Office of the United States Attorney
                                        PJKK Federal Building
    15                                  300 Ala Moana Boulevard, Suite 6100
                                        Honolulu, Hawaii 96850
    16
          For the Defendant:            MICHAEL JAY GREEN
    17                                  841 Bishop Street, Suite 2201
                                        Honolulu, Hawaii 96813
    18
                                        THOMAS M. OTAKE
    19                                  Thomas M. Otake AAL, ALC
                                        841 Bishop Street, Suite 2201
    20                                  Honolulu, Hawaii 96813

    21
          Official Court Reporter:      Debra Read, RDR
    22                                  United States District Court
                                        300 Ala Moana Boulevard
    23                                  Honolulu, Hawaii 96850
                                        readit3949@gmail.com
    24
         Proceedings recorded by machine shorthand, transcript produced
    25   with computer-aided transcription (CAT).




                              UNITED STATES DISTRICT COURT
Case 1:16-cr-00556-LEK Document 321 Filed 10/22/19 Page 2 of 6   PageID #: 1808
                                                                                    2


     1    FRIDAY, OCTOBER 11, 2019                                     9:49 A.M.

     2                THE COURTROOM MANAGER:      Criminal 16-556 LEK United

     3   States of America versus Defendant William Notyce.

     4           This case has been called for a Motion to Withdraw as

     5   Attorneys for Defendant William Notyce.

     6           Counsel, your appearances for the record, please.

     7                MR. ALBANESE:     Good morning, Your Honor.

     8           Michael Albanese for the United States.

     9                MR. GREEN:    Your Honor, Michael Green, Thomas Otake.

    10   Defendant is also here.

    11                THE COURT:    All right.    The record will reflect the

    12   presence of Mr. Notyce.

    13          We're here on motion to withdraw.        I'm going to hear

    14   Mr. Albanese's position first, and then I'm going to excuse him

    15   and seal the courtroom.

    16          All right.    Mr. Albanese.

    17                MR. ALBANESE:     Yes, Your Honor.

    18          I don't have much to add beyond what I put in our

    19   pleading, just to say that, again, that I don't suspect any bad

    20   faith on behalf of defense counsel.

    21          My concern here is that there's a pattern, and I don't

    22   know the exact nature of the conflict that's occurring right

    23   now, but I just ask your Court to probe carefully.            And if the

    24   motion is granted, I hope that whatever groundwork can be laid

    25   to make clear to the defendant that this is not an option to




                              UNITED STATES DISTRICT COURT
Case 1:16-cr-00556-LEK Document 321 Filed 10/22/19 Page 3 of 6   PageID #: 1809
                                                                                  3


     1   avoid trial going forward and so that -- because, you know, I

     2   do have suspicion based on the procedural context that that's

     3   what's going on here is that defendant doesn't want to face a

     4   jury in this case, doesn't want to face the evidence in this

     5   case, and is, you know, after unsuccessfully moving to

     6   continue, has now decided, well, the way I can put off being

     7   held accountable here is to fire -- is to create a conflict,

     8   fire my attorneys, knowing that the new attorney's going to

     9   need several months to get up to speed, and then we'll see what

    10   happens in the future.      And that's the concern the government

    11   has here.

    12           So with that, I'll leave the courtroom.

    13                THE COURT:    All right.    Very good.     Thank you very

    14   much.    And at this point we'll seal the courtroom and the

    15   court's going to have an opportunity to question Mr. Notyce.

    16            (Sealed proceedings transcribed under separate cover.)

    17                                     * * * *

    18                THE COURT:    The record will reflect that the

    19   courtroom's no longer sealed.        Mr. Albanese is present.

    20   Present also are Mr. Green, Mr. Otake, and Mr. Notyce.

    21           Based on the testimony given and the submissions by the

    22   parties, the court concludes that there has been a breakdown of

    23   the attorney-client relationship and that the breakdown is

    24   irreconcilable, and therefore, the court grants the motion to

    25   withdraw as counsel.      Mr. Green and Mr. Otake are discharged as




                              UNITED STATES DISTRICT COURT
Case 1:16-cr-00556-LEK Document 321 Filed 10/22/19 Page 4 of 6   PageID #: 1810
                                                                                       4


     1   counsel in this case.

     2          Mr. Albanese, I've set a hearing for Tuesday,

     3   October 15th -- is that 15th? -- yes, October 15th, at 2 P.M.

     4   and Mr. Notyce will decide by then whether he's going to

     5   represent himself or if he's going to obtain new counsel.                If

     6   new counsel, then that counsel needs to appear on Tuesday.

     7                MR. ALBANESE:     If he represents himself, is the

     8   trial going forward on the 28th?

     9                THE COURT:    Right now the trial's going forward on

    10   October 28th.

    11                MR. ALBANESE:     Okay.

    12                THE COURT:    And I would take his --       the Faretta

    13   inquiry on Tuesday, October 15th.        So he needs to make that

    14   determination.

    15                MR. ALBANESE:     Okay.

    16                THE COURT:    All right.

    17                MR. ALBANESE:     Thank you.

    18                THE COURT:    All right.    So any questions or

    19   clarifications, Mr. Green?

    20                MR. GREEN:    None, thank you.

    21                THE COURT:    Mr. Otake?

    22                MR. OTAKE:    No thank you, Your Honor.

    23                THE COURT:    So the minutes should suffice for an

    24   order.

    25          Mr. Notyce, do you have any questions or clarifications




                              UNITED STATES DISTRICT COURT
Case 1:16-cr-00556-LEK Document 321 Filed 10/22/19 Page 5 of 6   PageID #: 1811
                                                                                  5


     1   you need from the court?

     2                THE DEFENDANT:     Not at this time, Your Honor.

     3                THE COURT:    All right.    So I'll see you Tuesday at

     4   2 P.M.    All right.    Very good.    We're in recess.

     5                (Proceedings concluded at 10:09 A.M.)

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 1:16-cr-00556-LEK Document 321 Filed 10/22/19 Page 6 of 6   PageID #: 1812



     1                        COURT REPORTER'S CERTIFICATE

     2

     3                    I, DEBRA READ, Official Court Reporter, United

     4   States District Court, District of Hawaii, do hereby certify

     5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

     6   true, and correct transcript of the stenographically reported

     7   proceedings held in the above-entitled matter and that the

     8   transcript page format is in conformance with the regulations

     9   of the Judicial Conference of the United States.

    10
                          DATED at Honolulu, Hawaii, October 21, 2019.
    11

    12

    13                              /s/ Debra Read

    14                              DEBRA READ, CSR CRR RMR RDR

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
